Citation Nr: 0404985	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  03-09 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
a left ankle sprain. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1977 to June 1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in August 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which granted service connection for 
residuals of a left ankle sprain and then assigned a 
noncompensable rating.   The veteran disagreed with the 
noncompensable rating assignment.

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran contends that residuals of his left ankle sprain 
should be compensably rated.  He reports experiencing pain on 
movement, as well as a loss of ankle motion.  He argues that 
he is unable to walk or stand for long periods due to his 
ankle pain and that he thus has difficulty maintaining 
employment. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that 
Diagnostic Codes that provide a rating on the basis of loss 
of range of motion must be considered with 38 C.F.R. §§ 4.40, 
4.45 (regulations pertaining to functional loss and factors 
of joint disability attributable to pain).  

The claims file reflects the most recent VA compensation 
examination was conducted in July 2002.  It does not appear 
that the VA physician considered all the factors noted by the 
Court in DeLuca during the physical examination.  In fact, 
that examiner indicated that it was difficult to ascertain 
the veteran's current level of disability as related to his 
service-connected injury.  Since that time, VA medical 
records associated with the claims file reflect treatment of 
the veteran for additional disabilities, such as diabetes 
mellitus, and further reflect evidence of increased lower 
extremity problems, to include sensory impairment.  It is 
unclear whether such symptoms are representative of an 
increase in the severity of the veteran's ankle problems.  
The veteran has, however, specifically claimed an increase in 
his symptoms since the last VA examination.  Therefore, 
remand to obtain contemporary clinical findings and 
conclusions is indicated to ensure evaluation based on an 
accurate disability picture.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be contacted and 
requested to identify all VA and non-VA 
medical providers who have examined or 
treated him for residuals of a left ankle 
injury since in or October 2000.  The RO 
should take the appropriate steps to 
obtain identified records not already 
associated with the claims file, and, in 
any case, ensure that contemporary 
records of relevant VA treatment and 
evaluation are obtained.

2.  After any additional evidence has 
been associated with the claims file, the 
RO should schedule the veteran for a VA 
examination by a physician with the 
appropriate expertise to determine the 
nature and severity of left ankle 
disability.  The examiner must review the 
entire claims folder, to include evidence 
received in connection with the above 
requests.  

Such tests as the examining physician 
deems necessary should be performed.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.  

The ranges of active and passive left 
ankle motion should be reported in 
degrees.  The examiner should identify 
the extent of any functional loss present 
with respect to the left ankle due to 
weakened movement, excess fatigability, 
incoordination, or pain on motion/use 
should be noted.  Any additional 
impairment on use should be described in 
terms of the degree of additional range 
of motion loss.  The examiner should 
state whether any pain claimed by the 
veteran is supported by adequate 
pathology and is evidenced by his visible 
behavior.  The examiner should also 
discuss whether the veteran experiences 
flare-ups and, if so, what degree of 
additional functional limitation results.  

The examiner is otherwise requested to 
identify the presence and degree of any 
left ankle arthritis or instability.  

The examiner should also confirm or 
refute the existence of any neurologic 
impairment associated with the veteran's 
left ankle disability.  In this regard 
the examiner is requested to include 
comment as to other medical findings in 
the record showing the absence of 
sensation in the foot, as well as the 
veteran's complaints of radiating leg 
pain, and to comment on the role played, 
if any, by diabetes mellitus.  

The examiner is also requested to provide 
an opinion as to whether, and if so to 
what extent, the veteran's left ankle 
disability interferes with his ability to 
perform everyday tasks and/or employment.  

All opinions expressed should be 
accompanied by supporting rationale.  



3.  The RO should otherwise review the 
claims file and ensure that any 
additional notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), and its 
implementing regulations is completed, 
consistent with all governing legal 
authority.  

4.  After completing the above action, 
the claim should be readjudicated, with 
consideration as to the propriety of 
staged ratings pursuant to Fenderson v. 
West, 12 Vet. App. 119 (1999).  If the 
claim remains denied, issue the veteran 
and, if any, his representative a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


